 
 
I 
108th CONGRESS
2d Session
H. R. 4105 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2004 
Mr. Conyers (for himself and Ms. Hart) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish grants to improve and study the National Domestic Violence Hotline. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Connections Campaign Act of 2004.  
2.FindingsCongress finds the following: 
(1)More than 500 men and women call the National Domestic Violence Hotline every day to get immediate, informed, and confidential assistance to help deal with family violence. 
(2)The National Domestic Violence Hotline service is available, toll-free, 24 hours a day and 7 days a week, with bilingual staff, access to translators in 150 languages, and a TTY line for the hearing-impaired. 
(3)With access to over 5,000 shelters and service providers in the United States, Puerto Rico, and the United States Virgin Islands, the National Domestic Violence Hotline provides crisis intervention and immediately connects callers with sources of help in their local community. 
(4)The National Domestic Violence Hotline, which was created by the Violence Against Women Act and is located in Austin, Texas, answered its first call on February 21, 1996, and answered its one millionth call on August 4, 2003. 
(5)Approximately 60 percent of the callers indicate that calling the Hotline is their first attempt to address a domestic violence situation and that they have not called the police or any other support services. 
(6)Between 2000 and 2003, there was a 27 percent increase in call volume. 
(7)Due to high call volume and limited resources, approximately 26,000 calls to the Hotline went unanswered in 2002 due to long hold times or busy signals. 
(8)Widespread demand for the Hotline service continues. The Department of Justice reported that over 18,000 acts of violence were committed by intimate partners in the United States each day during 2001. An average of 3 women are murdered every day in the Nation by their husbands or boyfriends. 
(9)Working with outdated telephone and computer equipment creates many challenges for the National Domestic Violence Hotline. 
(10)Improving technology infrastructure at the National Domestic Violence Hotline and training advocates, volunteers, and other staff on upgraded technology will drastically increase the Hotline’s ability to answer more calls quickly and effectively. 
(11)Partnerships between the public sector and the private sector are an effective way of providing necessary technology improvements to the National Domestic Violence Hotline. 
(12)The Connections Campaign is a project that unites nonprofit organizations, major corporations, and Federal agencies to launch a major new initiative to help ensure that the National Domestic Violence Hotline can answer every call with upgraded, proficient, and sophisticated technology tools. 
3.Technology grant to national domestic violence hotline 
(a)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, shall award a grant to the National Domestic Violence Hotline. 
(b)Use of fundsThe grant awarded under subsection (a) shall be used to provide technology and telecommunication training and assistance for advocates, volunteers, staff, and others affiliated with the Hotline so that such persons are able to effectively use improved equipment made available through the Connections Campaign. 
4.Research grant to study national domestic violence hotline 
(a)Grant authorizedNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services and the National Domestic Violence Hotline, shall award a grant to a university or other research institution with demonstrated experience and expertise with domestic violence issues to conduct a study of the National Domestic Violence Hotline for the purpose of conducting the research described under subsection (c), and for the input, interpretation, and dissemination of research data. 
(b)ApplicationEach university or research institution desiring to receive a grant under this section shall submit an application to the Attorney General, at such time, in such manner, and accompanied by such additional information as the Attorney General, in consultation with the Secretary of Health and Human Services and the National Domestic Violence Hotline, may reasonably require. 
(c)Issues to be studiedThe study described in subsection (a) shall— 
(1)compile statistical and substantive information about calls received by the Hotline since its inception, or a representative sample of such calls, while maintaining the confidentiality of Hotline callers; 
(2)interpret the data compiled under paragraph (1)— 
(A)to determine the trends, gaps in services, and geographical areas of need; and 
(B)to assess the trends and gaps in services to underserved communities and the military community; and 
(3)gather other important information about domestic violence. 
(d)ReportNot later than 3 years after the date of enactment of this Act, the grantee conducting the study under this section shall submit a report on the results of such study to Congress and the Attorney General. 
5.Grant to raise public awareness of domestic violence issues 
(a)Grant authorizedNot later than 6 months after the submission of the report required under section 4(d), the Attorney General, in consultation with the Secretary of Health and Human Services and the National Domestic Violence Hotline, shall award a grant to an experienced organization to conduct a public awareness campaign to increase the public’s understanding of domestic violence issues and awareness of the National Domestic Violence Hotline. 
(b)ApplicationEach organization desiring to receive a grant under this section shall submit an application to the Attorney General, at such time, in such manner, and accompanied by such additional information as the Attorney General, in consultation with the Secretary of Health and Human Services and the National Domestic Violence Hotline, may reasonably require. 
6.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated, for each of the fiscal years 2005 and 2006— 
(1)$500,000 to carry out section 3; 
(2)$250,000 to carry out section 4; and 
(3)$800,000 to carry out section 5. 
(b)AvailabilityAny amounts appropriated pursuant to the authority of subsection (a) shall remain available until expended. 
(c)NonexclusivityNothing in this section shall be construed to limit or restrict the National Domestic Violence Hotline to apply for and obtain Federal funding from any other agency or department or any other Federal grant program. 
(d)No condition on appropriationsAmounts appropriated pursuant to subsection (a) shall not be considered amounts appropriated for purposes of the conditions imposed under section 316(g)(2) of the Family Violence Prevention and Services Act (42 U.S.C. 10416(g)(2)). 
 
